     Case 1:19-cv-00038-SPW-TJC Document 1 Filed 04/10/19 Page 1 of 10



William D. Lamdin, III
Pamela C. Garman
CROWLEY FLECK PLLP
490 North 31st Street, Suite 500
P.O. Box 2529
Billings, MT 59103-2529
Telephone: (406) 255-7582
Facsimile: (406) 256-0277
blamdin@crowleyfleck.com
pgarman@crowleyfleck.com

Attorneys for Third Eye Capital Corporation


               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                         BILLINGS DIVISION

THIRD EYE CAPITAL
CORPORATION
                                              Cause No. _____________
             Plaintiff,

       v.                                     COMPLAINT

TODD MICHAEL CAPSER;
EDWARD MICHAEL CAPSER; and
JOHN DOES 1-5

             Defendants.



      Plaintiff, Third Eye Capital Corporation (“TEC”), on behalf of itself and the

lenders under the Credit Agreement (defined below), through its attorneys,

Crowley Fleck PLLP, states and alleges as follows:



                                   Page 1 of 10
       Case 1:19-cv-00038-SPW-TJC Document 1 Filed 04/10/19 Page 2 of 10



        1.       On information and belief, Todd Michael Capser is a citizen and

resident of Billings, Montana.

        2.       On information and belief, Edward Michael Capser is a citizen and

resident of Billings, Montana, and Todd Michael Capser’s father.

        3.       TEC is an Ontario corporation, with its principal place of business in

Toronto, Canada.

        4.       This Court has jurisdiction pursuant to 28 U.S.C. § 1332 based on

complete diversity of citizenship between the parties and the amount in

controversy exceeds $75,000, exclusive of interest and costs.

        5.       Venue is proper in this district pursuant to 28 U.S.C. § 1391(b).

        6.       On or about October 5, 2016, TEC in its capacity as Administrative

Agent on behalf of the Lenders1, extended a loan to Wayfare Transoceanic LLC

(the “Borrower”), in the principal amount of $43,300,000, pursuant to a Senior

Secured Credit Facility Agreement (“Credit Agreement”). The Credit Agreement

is attached as Exhibit A.

        7.       The Credit Agreement was amended on or about December 19, 2016,

October 6, 2017, and December 20, 2017. These amendments are attached as

Exhibit B. The Credit Agreement incorporates each of these amendments.




1
 The Initial Lenders under the Credit Agreement are Third Eye Capital Credit Opportunities Fund – Insight Fund,
Third Eye Capital Alternative Credit Trust and MBI/TEC PD01 US, L.P.


                                                Page 2 of 10
     Case 1:19-cv-00038-SPW-TJC Document 1 Filed 04/10/19 Page 3 of 10



      8.    As an inducement to TEC, in its capacity as Administrative Agent to

make the loan under the Credit Agreement, Todd Capser, as a Guarantor executed

and delivered to TEC a Key Man Guaranty dated October 6, 2016, under which he

unconditionally and irrevocably guaranteed and promised the complete payment

and performance of all “Guaranteed Obligations” of the “Loan Parties” to the

“Administrative Agent,” TEC, arising under the Credit Agreement. The Key Man

Guaranty is attached as Exhibit C.

      9.    As an inducement to TEC, in its capacity as Administrative Agent to

make the loan under the Credit Agreement, Edward Michael Capser, as a

Guarantor executed and delivered to TEC, the Capser Senior Limited Guaranty

dated October 6, 2016, under which he unconditionally and irrevocably guaranteed

and promised complete payment and performance of all “Guaranteed Obligations”

of the “Loan Parties” to the “Administrative Agent,” TEC, arising under the Credit

Agreement. This Guaranty was limited to $25,000,000, pursuant to the terms of

the Capser Senior Limited Guaranty, attached as Exhibit D. This Guaranty was

amended, on or about December 19, 2016, by the Capser Senior Amended &

Restated Limited Guaranty, attached as Exhibit E, and further amended on or

about December 20, 2017, by the Capser Senior Second Amended & Restated

Guaranty, attached as Exhibit F. The Capser Senior Limited Guaranty, as

amended removed the monetary limitation on Edward Michael Capser’s



                                     Page 3 of 10
     Case 1:19-cv-00038-SPW-TJC Document 1 Filed 04/10/19 Page 4 of 10



Guaranteed Obligations.

                                COUNT I: FRAUD

      10.    TEC re-alleges and incorporates its allegations as set forth above.

      11.    Pursuant to the terms of the Credit Agreement, Edward Michael

Capser entered into the Capser Senior Pledge Agreement with TEC as the

Administrative Agent, attached as Exhibit G. Through this agreement, Edward

Michael Capser granted the Administrative Agent a security interest in certain

purported financial assets, including the “Pledged Account,” as collateral for the

Credit Agreement. This Pledged Account referred to Account No. INVBQ7 held

by Edward Michael Capser with Bessemer Trust Company, N.A. (“Bessemer

Trust”).

      12.    Todd Capser provided the Administrative Agent with a fabricated

account statement regarding the supposed value of the underlying securities in the

Pledged Account, falsely identified as being held with Bessemer Trust. A copy of

an account statement delivered on July 31, 2016 is attached as Exhibit H.

      13.    Under the terms of the Capser Senior Pledge Agreement, Edward

Michael Capser agreed to maintain the Pledged Account at all times with an

aggregate market value to exceed $22,500,000. Edward Michael Capser agreed to

deliver, or cause to be delivered, a daily report to the Administrative Agent

showing the market value of the Pledged Account.



                                    Page 4 of 10
     Case 1:19-cv-00038-SPW-TJC Document 1 Filed 04/10/19 Page 5 of 10



      14.    On December 20, 2017, Edward Michael Capser agreed, in

Amendment No. 3 to the Credit Agreement, to maintain the Pledge Account with a

value of not less than $30,000,000 at all times.

      15.    As part of the Capser Senior Pledge Agreement, Edward Michael

Capser entered into an Account Control Agreement dated September 29, 2016,

with TEC and Bessemer Trust. This agreement, and subsequent amendments are

attached as Exhibit I.

      16.    The Account Control Agreement, and subsequent amendments, were

provided to TEC by Edward Michael Capser and/or Todd Capser, with signatures

represented to be from Bessemer Trust.

      17.    Under the Capser Senior Pledge Agreement, there is a requirement to

deliver a daily report showing the market value of the Pledged Account for each

business day. TEC received daily account statements from an email address:

clientcare@bessemersecure.com, representing the value of the Pledged Account.

These statements indicated a sufficient value of the Pledged Account had been

maintained at all times. The last such daily statement received on December 4,

2018, prior to the fraud being discovered showed a value of the underlying

securities in the Pledged Account of $33,551,178.31. A copy of the account

statement and email dated December 4, 2018 is attached in Exhibit J.

      18.    In December, 2018, TEC was informed by Bessemer Trust that



                                    Page 5 of 10
     Case 1:19-cv-00038-SPW-TJC Document 1 Filed 04/10/19 Page 6 of 10



Edward Michael Capser does not have and never has had an account with

Bessemer Trust, and that the Pledged Account does not exist.

      19.    Edward Michael Capser and/or Todd Capser provided TEC with the

Account Control Agreement, and subsequent amendments, each with forged

signatures of an employee from Bessemer Trust.

      20.    Edward Michael Capser and/or Todd Capser fabricated the existence

of the Pledged Account and provided or assisted others in providing false daily

account statements to TEC.

      21.    TEC relied on these representations in executing the Credit

Agreement and subsequent agreements (including extensions to the original loan

Maturity Date of April 5, 2018).

      22.    Edward and/or Todd Capser knowingly and intentionally

misrepresented the existence of the Pledged Account and underlying securities

portfolio and further fabricated the account and daily account statements in order

to induce TEC to provide credit under the Credit Agreement.

      23.    TEC relied on a series of agreements and material representations

from Edward and Todd Capser representing that the account existed and had the

requisite amount required under the Credit Agreement. These material

representations included daily account statements provided by Todd Capser to

TEC, and frequent and periodic communications with Todd Capser regarding the



                                   Page 6 of 10
     Case 1:19-cv-00038-SPW-TJC Document 1 Filed 04/10/19 Page 7 of 10



status of the Collateral, operations of the Borrower’s business and refinancing

arrangements.

      24.    As a result of the fraudulent actions of Edward Michael Capser and

Todd Capser, TEC has incurred significant damages, and likely loan losses under

the Credit Agreement, and in an amount not yet determined.

                       COUNT II: CIVIL CONSPIRACY

      25.    TEC re-alleges and incorporates its allegations as set forth above.

      26.    Todd and Edward Michael Capser orchestrated the submission of the

Capser Senior Pledge Agreement, the Account Control Agreement and

amendments, the Capser Senior Limited Guaranty, the Capser Senior Amended &

Restated Limited Guaranty, Capser Senior Second Amended & Restated Guaranty,

and related agreements.

      27.    Todd and Edward Michael Capser orchestrated the submission of

daily account statements pursuant to the Pledge Agreement based on an account

they fabricated with Bessemer Trust.

      28.    Todd and Edward Michael Capser knew these daily account

statements were false and that the account did not exist.

      29.    Through these actions, Todd and Edward Michael Capser misled TEC

and others for the purpose of obtaining the Credit Agreement for the Borrower by

fraudulently representing the existence of the Pledged Account, Bessemer Trust



                                    Page 7 of 10
     Case 1:19-cv-00038-SPW-TJC Document 1 Filed 04/10/19 Page 8 of 10



Signatures, the daily account statements, and other representations made in the

course of executing the related agreements. TEC relied on these representations to

its detriment and was unaware the representations were false.

      30.     As a result of the actions of Edward Michael Capser and Todd Capser,

TEC has incurred significant damages, and likely loan loses under the Credit

Agreement, and in an amount not yet determined but not less than the losses

incurred under the Credit Agreement.

                   COUNT III: GUARANTY AGREEMENT

      31.     The Loan Parties are obligated to the Administrative Agent, pursuant

to the terms of the Credit Agreement, dated October 5, 2016, payable with interest.

      32.     TEC is the Administrative Agent under the terms of the Credit

Agreement and the Guaranties.

      33.     Todd Capser and Edward Michael Capser are jointly and severally

liable for the obligations under the Agreement, pursuant to the terms of the

Guaranties.

      34.     Borrower has failed to make its payments and is in default under the

terms of the Agreement. Guarantors were notified of such default by letter, dated

December 10, 2018. True and correct copies of this letter are attached as Exhibit

K. By these letters, TEC declared, and does hereby declare, the full amount

payable under the Agreement and Guaranties to be immediately due and payable.



                                    Page 8 of 10
     Case 1:19-cv-00038-SPW-TJC Document 1 Filed 04/10/19 Page 9 of 10



      35.    As of December 6, 2018, the following amounts were due and payable

to TEC under the Guaranties as follows:

             Agreement:
             Principal          $42,338,506.80
             Interest           $83,517.06
             Default Interest   $69,597.60

             Revolving Credit Advances:
             Principal        $1,048,195.02
             Interest         $2,627.70
             Default Interest $1,732.02

Together with interest accruing in the amount of $26,566.81 per day, beginning on

December 7, 2018 and continuing until the date of payment of all amounts due

under the Agreement.

      36.    It has been necessary for TEC to employ counsel to prosecute this

action and to collect under the Guaranties, and TEC is obligated to pay its

attorneys a reasonable attorney fee for the service rendered. TEC is entitled to

recover reasonable fees and expenses from Guarantors based on the terms of the

Guaranty agreements.

      WHEREFORE, Plaintiff TEC prays for judgment against Defendants as

follows:

      A.     That TEC recover joint and several judgment against Defendants

Edward Michael Capser and Todd Capser for the sum of $43,544,176.20, together

with prejudgment interest on the principal balance of the Agreement from



                                    Page 9 of 10
     Case 1:19-cv-00038-SPW-TJC Document 1 Filed 04/10/19 Page 10 of 10



December 7, 2018 until entry of judgment at the rate of $26,566.81 per day;

      B.     For interest on the entire amount found due and owing from the date

of entry of judgment until the judgment is paid in full;

      C.     For punitive damages;

      D.     For attorney fees and costs; and

      E.     For such other and further relief as this Court deems just and proper.



      DATED this 10th day of April, 2019.

                                                CROWLEY FLECK PLLP

                                                By /s/ William D. Lamdin, III

                                                William D. Lamdin, III
                                                Pamela C. Garman
                                                P.O. Box 2529
                                                Billings, MT 59103-2529
                                                Telephone: (406) 252-3441
                                                blamdin@crowleyfleck.com
                                                pgarman@crowleyfleck.com
                                                Attorneys for Third Eye Capital Corp.




                                    Page 10 of 10
